NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

In the Interest of J.B., L.C., and A.M,   )
children.                                 )
                                          )
                                          )
S.L.,                                     )
                                          )
              Appellant,                  )
                                          )
v.                                        )    Case No. 2D18-230
                                          )
DEPARTMENT OF CHILDREN and                )
FAMILIES and GUARDIAN AD LITEM            )
PROGRAM,                                  )
                                          )
              Appellees.                  )
                                          )

Opinion filed May 25, 2018.

Appeal from the Circuit Court for
Hillsborough County; Kimberly Hernandez
Vance, Judge.

Norman A. Palumbo, Jr., Tampa, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Mikalla Andies Davis, Tallahassee, and
Thomasina Moore and Laura J. Lee,
Sanford, for Appellee Guardian Ad Litem
Program.

PER CURIAM.
           Affirmed.

CASANUEVA, MORRIS, and BADALAMENTI, JJ., Concur.




                                  -2-